Citation Nr: 0516179	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral myofascial strain, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to October 
1975 and from November 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) filed 
in August 2003, the veteran requested that he be scheduled 
for a hearing before a Veterans Law Judge sitting at the RO.  
In a May 2004 letter, the RO explained that travel Board 
hearings will not be scheduled in Fargo until August 29 - 31, 
2005.  The RO enclosed a VA Form 21-4138 and requested that 
the veteran provide instructions on how he wished to proceed 
with his appeal.  The RO then explained that if they did not 
hear from the veteran, they would assume that he wanted to 
appear before a Veterans Law Judge at the RO in August 2005.  
The veteran has made no indication that he intends to 
withdraw his hearing request. 

Accordingly, this case is hereby REMANDED for the following 
action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable.  Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration.  

The veteran is reminded that he has the right to submit 
additional evidence and  argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




